Case 8:18-cv-02608-SDM-AAS Document 316 Filed 01/21/21 Page 1 of 2 PageID 7695




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION

 HEALTHPLAN SERVICES, INC.,

          Plaintiff,
 v.                                                   Case No.: 8:18-cv-2608-T-23AAS

 RAKESH DIXIT, FERON
 KUTSOMARKOS, E-INTEGRATE, INC.,
 KNOWMENTUM, INC., and MEDIA
 SHARK PRODUCTIONS, INC.,

       Defendants.
 _________________________________________/

                                          ORDER

          On January 15, 2021, Rakesh Dixit emailed the undersigned’s chambers and

 attached a PDF of a December 28, 2020 order addressing Mr. Dixit’s prior

 unauthorized correspondence. Mr. Dixit also attached a text document. 1 Mr. Dixit’s

 text document conveys that his prior unauthorized December 22, 2020 email is his

 written response to HealthPlan’s Motion for Default Judgment. Thus, the court will

 consider Mr. Dixit’s December 22 email with attached PDF as his response to

 HealthPlan’s Motion for Default Judgment. (See Doc. 314, Ex. 2).

          Mr. Dixit, a pro se litigant, has been advised at least twice that all pleadings

 and documents must be submitted in paper form by mailing or delivering them to

 Tampa Division’s Clerk’s Office. (See Docs. 288, 314). Mr. Dixit is subject to the same

 law and rules of court as a litigant represented by counsel, including the Federal




 1   Mr. Dixit’s email with its two attachments is Exhibit 1 to this order.
                                              1
Case 8:18-cv-02608-SDM-AAS Document 316 Filed 01/21/21 Page 2 of 2 PageID 7696




 Rules of Civil Procedure and the Local Rules for the Middle District of Florida, 2 and

 may be sanctioned for violating those rules or court orders. See Moon v. Newsome,

 863 F.2d 835, 837 (11th Cir. 1989).

       ENTERED in Tampa, Florida on January 21, 2021.




 cc: Rakesh Dixit
     36181 East Lake Road
     Palm Harbor, FL 34685-3142




 2 On February 1, 2021, revisions to the Middle District of Florida’s Local Rules will
 take effect. See Local Rules, https://www.flmd.uscourts.gov/local-rules (last visited
 Jan. 20, 2021).
                                           2
